Case 2:21-cv-02139-JVS-GJS Document 49-3 Filed 06/14/21 Page 1 of 12 Page ID #:477




   REDACTED VERSION OF DOCUMENT
   PROPOSED TO BE FILED UNDER SEAL


        REDACTED EXHIBIT A
           TO THE DECLARATION OF KARINEH
       KHACHATOURIAN IN SUPPORT OF MOTION OF
      DEFENDANT INSOMNIAC GAMES, INC. FOR COSTS
               UNDER FED. R. CIV. P. 41(d)
Case 2:21-cv-02139-JVS-GJS Document 49-3 Filed 06/14/21 Page 2 of 12 Page ID #:478

                   Case 2:20-cv-00726 Docurrierit 1 Filed 04/22/20 Page 1 of 28




 1    David R. Wright (Pi•o Hac Vice Forthcoming)
          Utah Bar No. 05164
 ?        E-Mail: dwribht@mabr.com
      Tyson K. 1-lottinger (Pro Hac vice Forthcoming)
 3        Utah Bar No. 13067
          E-Mai1: thottinger@mabr.com
 4    MASCHOFF BRENNAN
      1 I 1 South Main Street, Su'ste 600
 5    Salt Lake City, Utah 84111
      Teleplione: (801) 297-1850
 6    Facsimile: (435) 252-1631

 7    Richard F. Holley
         Nevada Bar No. 03077
 8       E-Mail: rholley@nevadafrm.com
      HOLLEY DRIGGS
 9    400 South Fourtlh Street, Suite 300
      Las Vegas, Nevada 89101
 10   Telephone: (702) 791-0308
      Facsimile: (702) 791-1912
 11
      Attorneys for Plaintiff ESC-ToY LTr),
 12
 13                                UNITED STATES DISTItiCT COURT

 14                                      I3ISTRICT OF NEVADA

 15    ESC-TOY LTD., a Nevada corporation,                     Case No. 20-726

 16                   Plaintiff,                                 Complaint

 17           V.                                               .Tury Demand

 18    SONY INTERACTIVE ENTERTAINMENT
       LLC, a C.alifornia liinited liability company;
 19    and 1NS01~1NIAC GAMES, INC., a
       California corporation.
 20
                      Defendants...
 21
 22
 23
 24
 25
 26
 27
    Case 2:21-cv-02139-JVS-GJS Document 49-3 Filed 06/14/21 Page 3 of 12 Page ID #:479

,         , 1;                Case 2:20-cv-00726 Document 1 Filed 04122/20 Page 2 of 28




      1                 Plaintiff ESC-T oy Ltd. ("ESC") coinplains and alleges as fbllows against Defendants
     ?           Sony Interactive Cntertainment LL,C ("SIE") and Insomniac Games, Inc. ("lnsomniac"). The
     3           allegations herein are based on ESC's personal knowledge with respect to its own actions and
     4       ; upon information and belief as to all otlier matters.

     5                                                     TII.E I'AItTIES

     6                  1.      ESC is a Nevada corporation having a principal place of business at 6625 South

     7           Valley View Boulevard, Suite 326, Las Vegas, Nevada 89118. ESC is a premier, award-winning

     8           brand management and development co.mpany, and provider of collectible merchandising works

     9           in the gaming and entertainment industries.

     10                 2.      SJE is a California limited liability company having its principal place of business ;

     11          at 2207 Bridgepointe Parkway, San Mateo, California 94404. SIE is a wholly owned subsidiary I
     12          of Sotiy Corporation of America, the central hub for the American business under conglomerate ~

     13          Sony Corporation. SIE was formed in 2016 to join all business units belonging to Sony Network .i
     14          Entertainment International LLC and Sony Computer Entertainment Inc., including its affiliate

     15          company Sony Comput.er Entertainment America LLC ("SCEA"). SIE is responsible for the                   I
     16          PlayStation brand and services associated with the video game and digital entertainment

     17          industry.

     18                 3.      None of'the members of SIE reside in Nevada.

     19                 4.      Insomniac is a California corporation having its principal place of business at

     20          2255 North Ontario Street, Suite 550, 13urbank, Calif'ornia 91504. Insomniac, now a whoily

     21          owned subsidiary of' SIE's Worldwide Studios subsidiary, develops video games, including

     22          several PlayStation video games.

     23                                           dURISI3IC'I'ff®N ANI2 VENi1IE
     24                 5.      "Fhis is a civil action for breach of'an oral contract, unjust eni- ichment, breach of

     25          the covenant of good faith and faith dealing, and breach of written contracts.

     26                 6.      This Court has origina! jurisdiction over the subject matter of this action under at

     27          least 28 U.S.C. § 1332(a). ESC resides in Nevada, Insomniac i-esides in California, and none of ~
Case 2:21-cv-02139-JVS-GJS Document 49-3 Filed 06/14/21 Page 4 of 12 Page ID #:480

                      Case 2:20-cv-00726 Document 1 Filed 04/22/20 Page 3 of 28




  1     SIE's tnembers reside in Nevada. 'i'he matter in contt-ovei-sy far exceeds $75,000, exc(usive of'
  2     intei•est and costs, described herein.

  3             7.      'fhis Cout-t has personal jurisdiction over SIE because SIE engaged in acts of

  4     wrongful conduct, described herein, in this judicial district.
  5             8.      This Courl has personal jurisdiction over Insomniac because Insomniac engaged

  6     in acts of' wrongftil conduct, described hereiri, in this judicial district.
                                                                                                                 ~
  7             9.      Venue is proper in this judicial district because SIE and Insomniac performed

  8     tortious and wrongful acts in this district and are subject to personal jurisdiction in this district.

  ~~    In addition, ESC does business in this district, has suffered harm in this district, and will

 10     continue to suffer harm in this district as a result of S1E and Insomniac's aetions until relief is
 11     granted.

 12                                         FACTUAL BACKGR€JUNI)
 1.3                                              ESC's BusiNEss
 14             10.     Founded in 2005 by award-winning artist Erick Clhatel (also known as Ericic
 15     Scarecrow) ("Scarecrow"), ESC designs, creates, and manufactures collectible merchandise in
 16     the gaming and entertaininent indust.ries, includirig electronic charaeters, fgures, avatars, and

 17     also pliysical items such as toys, figares, apparel, lifestyle items, tabletop games, and pllls.

 1 i;           11.     ESC offers a range of services related to the creation of collectible merchandise,
 19     including concept development, brand developmeilt, brand management, design, production,

 20     marketing, and fulfi.11ment services.

 21             12.     Developing a positive reputatioii for its collective v,Jork on private label
 22     developrnent for several brands and becoming known for its consistent high-quality

 23     merchandise—which has resulted in highly sought-after exclusive fsgures and coilectibles of
 24     severa) video game characters—ESC quickly grew from a small start-up to a successful and

 25     well-recognized business partner to its clients in the video game and entertainment industries.
 26            13.      ESC:'s success was further built upon Scareci•ow's artistie ability and
 27     entrepreneurial spii- it. Its design work has earned Scarecrow and ESC over 20 industry awards,



                                                            ~
Case 2:21-cv-02139-JVS-GJS Document 49-3 Filed 06/14/21 Page 5 of 12 Page ID #:481


      ,i                Case 2:20-cv-00726 Document 1 Filed 04/22/20 Page 4 of 28




  I        including "Artist oi'the Year" and awards for its rnerchandise lines. 'i'o date, ESC has over 500

 2         releases, many of which have been sold worldwide. ESC's worlc has been teatured in major

 3         motion pictures, triple-A video garne releases, TV shows, and a documeritary.

 4                14.     ApproYimately 95% ofESC's business arises from the video game industry,

 5         including business with triple-A brands and companies such as Activision/E3lizzard, Universal,

 6         PlayStation, 505 Games, CoolMiniorNot, Devolver Digital, Guerilla Ganies, Insomniac Games,

 7         Klei Entertainment, Limited Brands, Metro-Goldwyn-Mayer Media Co., Naughty Dog, SCE

 8         Japan Studio, and SIE.

 y                                    SIE AND TIIE V`tDFB GiA.MF...I.NDIJSTRY.
 10 :             15.     SIE is responsible for the P1ayStation bratid and associated products, including

 1I        research, development, and sales of PlayStation hardware, software, content, and network

 12        services. Througli its wholly owned subsidiary SIE Worldwide Studios, SIE also develops and

 13        publishes new PlayStation video games through its in-house video game developer studios or in

 14        collaboration with independent studios.

 15               16.     Since the PlayStation 4 launched in 2013, SIE has sold over 106 million

 16        PlayStation 4 console units and more than 1.15 billion PlayStation 4 video games.

 17               17.     SIE has also established a digital platform called PlayStation Network, which

 18        incorporates an online marketplace (PlayStation Store) for users to purcfiase or pre-order games

 19 ¢ and downloadable content. Downloadable content usually consists of additional content for an

 20        ah•eady released video game (like clothing worn by a charactet• oa• an enhanced weapon). The

 21        PlayStation Networlc has more than 103 million monthly active users, generating over $12 billion

 22        in revenue annually with more than $9.2 billion attributed to annual purchases through the

 23        PlayStation Store.

 24               18.     SIE is one of the four major publisllers in the video game industry and is often

 25 ~ referred to as a triple-A brand or company.                                                              4

 26               19.     "Triple-A brands and companies are the large video game developers ("studios")

 27        and major publishers that cr-eate and produce video games for publishers' video game platforms,
Case 2:21-cv-02139-JVS-GJS Document 49-3 Filed 06/14/21 Page 6 of 12 Page ID #:482

                     Case 2:20-cv-00726 Document 1 Filed 04/22/20 Paye 20 of 28




      Alan games released since 1995. Despite its September release and its (imited availability to the

      PlayStation 4 console, Spicler-h9an was the fifth top-selling console video game worldwide in

 3    2018 (by anit sales), with almost 40% of its sales occurring within the fit-st three days of the

 4    video game's t•elease.

  5            89.     It is not a coincidence that the two games that first used .F.,SC's PlayStation Pin

 6    Program were record brealcing titles. SIE literally stole tens of millions of dollars from ESC

  7   when it breached the Exclusive Vendor Agreement. SiF's breach also devastated ESC's

 8    business, forcing it to reduce its number of employees, office and warehouse space, and malce

 9    otlier significant changes to its operations to simply survive. ESC tried to work through these

 10   issues witli SIE., but it turned the matter ovet• to its legal department which gave ESC the run

      around and tried to cover-up SIE's misconduct. ESC was left with no choice but to file this

 12   acUon.

 13                                           INSOMNIAC GAMES

 14            90.     1n addition to its relationship with SIE, ESC also developed a business

 15   relationship witli Insomniae in 2017. At the commencemerrt of lnsomniac's and ESC's business

 16   : relationship, Insomniac was an independent video game developer who collaborated with STE to

 17   develop and publish PlayStation video games. lnsomniac has developed several triple-A video

 18   games, including Ratchet & Clank, Spyro, and the PlayStation 4 exclusive video game Spider-

 19   .Mcm.

 20            91.     On May 1, 2018, ESC entered into a Fulf llment Agreement and a Product

 21   1'rocui•ement Agreement with lnsomniac. Both agreements continue for a                    tertn

 22   (through

 23            92.     Under the terms of the Product Procurement Agreement, Insomniac granted ESC

 24

 25

 26

 27

 K

                                                         19
Case 2:21-cv-02139-JVS-GJS Document 49-3 Filed 06/14/21 Page 7 of 12 Page ID #:483

                        Case 2:20-cv-00726 Document 1 Filed 04/22/20 Page 21 of 28




 1                93.     Insomniac provided ESC with an

 2

 3                                                                                                            i

 4

 5

 6

 7                94.     Under the terms of the Fulfillt-nent Agreement, Insomniac gt anted ESC the t-ight

 8         to be Insomniac's

 9

 10

 11

 12               95.     Under the agreements, lnsomniac represented and warranted that it

 13

 14
       ,
 15               96.     lnsomniac has breached its Product ProcuretnentAgreement and Fulfillment

 16        Agreement with ESC.

 17

 18

 19

 20

 21

 22

 23

 24

 25 `
                               ..
 26

 27

      r:

                                                          20
Case 2:21-cv-02139-JVS-GJS Document 49-3 Filed 06/14/21 Page 8 of 12 Page ID #:484

                        Case 2:20-cv-00726 Document 1 Eiled 04/22/20 Page 22 of 28




  1               97.     For example, Entertainment Earth pi-oduces and sells Sjfider-1'~`Icrn figures throubh
  ~        its online shop:

                          ~...~,,,~..~ .. :: :.:::.......,.,.~ . :.r..,::.,.... ~.~...:...~.M,....: ,.~.....~..w~.........:.~:.~,..~.~,..~..-,,-,,.~.M...
  3
                                S~ EldT1:RTAlHMEtIT EARTIi.
  4    ~
                                       ~~                                                    araO ~ ~
  5
  6                             Spider-Man Gamerverse Pop! v€nyi Figure #334
                                                                                                                                          Reatuckin~ Svo .! <z~~;,
  7

  8                                                                                                                                                 ?PiCC;

  9                                                         .
                                                                                                 ~

 fLf                                                                                         ,

                                                                                                                                          f. ..



 12
 13
                                                                                                                                           .F..~..... ,
                                                                                                                  ~~
 14
 15
 16               98.     As anotlier example, Fifth Sun produces and sells Spicler-Mctn graphic tees

 17        through its online shop:

 18
                                                                         H~~                 ~~~~~qry~
                                                                         e                                   .w~~~~~.~~~~                              ..m               .
 19                                                   •`9GSYSHl$R5~`~                                                 V OF.tFNS        j H2Olii        SfA
                                                                                                                                                        ~ SO ~   p~ .,   .x


 20                                               s     ~


 ~~I

 22
 23
                                                                                                 woo
 24


 25
 26
 27                                                          X                  ~
                                                                                  3~a:I~'~




                                                                                                         ?1
Case 2:21-cv-02139-JVS-GJS Document 49-3 Filed 06/14/21 Page 9 of 12 Page ID #:485

                      Case 2:20-cv-00726 Document 1 Filed 04/22/20 Page 23 of 28




 1              99.     These designs are substantially similar to ESC's designs tor Insomniac

 2    merchandise.

 3

 4

 5

 6

 7

 3

 9

 10
 11
 12
 13             100.    In addition, Insomniac has caused repeated deiays in the approval process for

 14   ESC's production of Insomniac merchandise, inlhibiting ESC's ability to realize any economic

 15   benefits from its agreements with lnsomniac, let alone the benei:its derived from

 16             101.    On information and belief, SIE interfered with the Fulfillment Agreement and a

 17   Product Procurement Agreement once it began discussing an acquisitioii with Insomniac. SIE did li

 ]b   not want to inherit the                   Insomniac had granted ESC for                 and it

 19   especially did not want to inherit the                       that Insomtiiac had granted ESC.          ~

 20                                      FIRST CLAIiYI I+ OR RELIEF

 21                                  Breach of ®ral Contract (Against SIE)

 22             102.    ESC repeats and alleges each and every allegation above as if fully set forth

 23   herein.

 24             103.    SIE has breached the Exclusive Vendor Agreement with ESC.

 25             104.    The Exclusive Vendor Agreement granted ESC the exclusive right to pt•ovide

 26   collectible pins and cards associated with tlie I'IayStation brand and all hardware, peripheral, and

 27   game intellectual property owned by SIE. In addition to ESC's Global Master Vendor services,



                                                        22
 Case 2:21-cv-02139-JVS-GJS Document 49-3 Filed 06/14/21 Page 10 of 12 Page ID
                                   #:486
                       Case 2:20-cv-00726 Document 1 Filed 04/22/20 Page 27 of 28




1    exclusive. collectible pins through SIE's implementation ofthe PlayStation Pin Program. And

?    SIE did so without utilizing ESC as its exelusive vendor 1'or the launches.

3               126.     At all times, ESC perfonned all of its obligations under the written agreement,

4     Including ESC's complianc.e with the exclusivity term prohibiting ESC fi•om developing a pin

5     program foi- SIE's cotnpetitors. And F.,SC invested significant time and resources to ensure

6    timely compliance with its contractual obligations related to design approval, pre-production

7    approval, and distt•ibution efforts, in light of the approaching date for t11e first triple-A title

8    release under the written agreement.

9               127. At no time was SIE's performance under the Exclusive Vendor Agree.ment

10   excused.

11              128. As a direct and proximate result of SIE's contractual breaches, ESC (has sustained

12   severe economic injuty for which it is entitled to monetary compensation in an amount to be

13   determined at trial.

14                                        FIFTgI CLAI1Vi F®R R.ELIEF

15                          Breacla of Written Contract (Against Insomniae Gaaraes)

16              129. ESC repeats and alleges each and every allegation above as if fully set forth

17   hereiti.

18              130. Insoinniac breached its Product P►•oc.urement Agreement and its Fulfillment

19   Agreement with ESC..

20              131. Insornniac permitted othervendors to produce and sell Insomniac merchandise in

21   :violation of the                          of its agreements with ESC.

22              132. At all times, ESC perfoymed all of its obligations under the agreements.

23              133. At no tinie was Insomniac's perforrnance under the agreements excused.

24              134.     As a direct and pa•oxitnate result of'insomniac's contractual breaches, ESC has

25   : sustained severe ecoriomic injury for wliiclz it is entitled to monetary compensation in an arnount

26   to be deterrnined at trial.

27

           ~

                                                         26
 Case 2:21-cv-02139-JVS-GJS Document 49-3 Filed 06/14/21 Page 11 of 12 Page ID
                                   #:487
                 Case 2:20-cv-00726 Document 1 Fiied 04/2 2120 Page 28 of 28




 l                                          PRAYER..FOR RFLIIE,F

?           WHEREFORE, ESC seeks the foilowirtg re(icf:

3           A.         Cornpensatory and consequential damages, past aiid future, in an amount to be

4    determined at trial.

5           B.         An accotmting to establish, and an ordet• requiring, restitution andlor

6    disgorgement of the susns by which SIE has been unjust enriched.

7           C.         Pre judgment and post judgment inter-est at the maximum rate allowed by law.

8           D.         Attorneys' fees and costs ineurred by virtue of this action.

9           E.         Such other and further relief as the Court may deem appropriate under tlae

10   circurnstances.

I1                                              ,IIJRY I3F.MAND

12          ESC: hereby dernands a trial by jury on all issiies and claims so triable.

13          Dated this 2211d day of Apt-il 2020.

14                                                  kIOLI:FY DRi.GCS

15                                                     isi Richard F. Holley
                                                    Ricliard F. Holley
16                                                  Nevada Bar No. 03077
                                                    400 South Fourth Street, Third Floor
17                                                  I:,as 1legas, Rlevada 89101

18                                                  MASCI1OFF L-3R.E.,T~TAN
                                                    "Tyson K. Hottinget-
19                                                  David R. V4%riglit
                                                    11 1 South 3Vfain Street, Suite 600
20                                                  Sait Lake C:ity, Utah 84111
                                                    (Pr~3 Hac Vice ~4~9~alicntions Fr~T~tl~con7zng)
21
                                                    Attorneys for Pfaiaitaff
22
23
24
25                                     ,
26
27


                                                        27
               Case 2:21-cv-02139-JVS-GJS Document 49-3 Filed 06/14/21 Page 12 of 12 Page ID
                                                 #:488

J544 (ReY..J17)                                 Case 2:?0-cv-007Vj-vq~C~~~;T~J~.S]4~Nf4/22f2U Page 1 of 1
The JS 44 civil cover she:t :utd th: it:Cormation contained lterein nei:her rep!,tce i:nr sup ;lenlcnt ti,e siiing itnd sery ice of I~Icadinps or other j:apers as reqt?ired bv Iaw, except as
prnvided ~= laca! n;'es ctf caur :"(':,:s l; ri;:. a p(+roti~ed hy t,zeludit:ial Con€:rence of the ~lnited States in September 197•1, :s requtred fui thc use r:f iiie C.c.rl, orCourt for thc
putpose o( initi:itint. U?e ctvi; clLtcket sheet: !sls'r,'l;V.C777Gt77!%A:N, !iA'N:::T1ii(i!{UFTiI(.S'iYJtrALj
                                                                                                    ....         ..
 t. (a) T'I.,AIN'T"TFF:S                                                                                                                 I:)I:FT;h T.)APVTS

 ESC-TOY LTC3.                                                                                                                      SONY :`NTEf2ACTIVE_ EN -i ERTAIidMElVT LLC, aCtd
                                                                                                                                    IiVSOItr1NlAC GAfVIES, ;PEC.
     (b) C:ounty;,(Residencco('Firstl..istedPlaintitl' -_CI3rk                                                                           Couttty ol' Residence af' <=irst L,'stcd Defentlant                                    _.............. — ..... ..... .............
                                        (fiaY'F-:•7';N t1.s l'/.A.'.>vi'lf•7~ t'.1.5'1::51                                                                                                  (tIv ti..Y. P7.4li47fti'1-- t'ARI::$ONf.Y)
                                                                                                                                         tv0'rF:               LAtND CONDFR:hA'rIOY CASES, USE'rhtF LOCA'r10N OF
                                                                                                                                                           ri-fL' TRAC'f (}F LAhJD INS'OLVL•D.

     ~f,} atiCrrters (f•irmrl'.mrc,;Idrlrc.r.gc:nd 7eL••ptrrnlr hhnr¢hrty                                                                Altort:eys (J`R'nun•r)
 Hrallr:y Driggs, 40e3 S, 4th St. Ste, 300, t..as Vegas, N\I 89101,
 702-791-03-08; MaschofT Brennarl, 111 SMain St. Ste 600, Salt Lane
 City, t!T 84 I11, 501-297-1850

IT. BA57:s >i3F JI;RiSi)IC.TION r%'rGC't,rr;,';Y',!to!:el=t,,Tr)nIY)                                                  TJI. CITIs.F;I`dSlilii' f`1F I';;211°ei:IPAi< PARrI'IE:`'.t (,nc•eon •'x"mUnrttaarJor)'/niitr(lr                                                                          _
                                                                                                                               (Fnr 1.)irx•rsr;p L;uses finlv)                             inw One tJn.rfor 1)r!1•xdturl)
7 1 U S. Govemment                             O 1 Fednml Queslitxr                                                                                          YrF  DEI•'                                    PTF T38F
       Piaintilt'                                          (ti.4 fio:•ernntrnr;IntaNarvY)                                 Citlzen ofThisState                L7 ! 0 1 1ncu:}:oraled arPrincipal P':ace      '1~ 4      CI 4
                                                                                                                                                                        of 8usiaess I!u This State

.0 2 U,S. Govemment                            •'~ 4 Diversity                                                            Cilizen orAnotl}er'State                             02                .0 Z I?:corparated ond Pti.ncipal Place                                      75   "x 5
         ~Defi;ndani                                    (hir►rcute (111:endrip njJ>ra•lies in itriti 1ff)                                                                                                           orF3usinesS;?? Ant111:c£'State

                                                                                                                          Citizen or Sub,ject
                                                                                                                                     .      ..of a                             Ci 3              ~ 3 Forcign Nafion                                                           06   06
                                                                                                                              .,
                                                                                                                                          C'.3`ctrtitt~.                                                                                                                                  ...   .
                                                                                                                                                            __ _ ................._ .....
           ,911 f i2 #' (l t S:E I i T Er, ..:...            :,• :,, n., ,z.. i,,,l.;i                                                                                                            d'lirk nrrP fiir '4xEinr.• ,sf~..?~I F':ul,r f S,•?;E~? n5li,~ne
               8't3t\'rJt:1C'"T               .. .       ......                  t't1 :tS                                     ff}tihl:t'1'l.`:tiEttst:t.;11 fT'.                                    ti.Rhlil.t116r1t'.4 :                  C17'ttlltST,~`tI.TT.F:4.::..,.`:
O 11C Inst?rancc                         PFR3ONA1. IN,]URY                      PF.RSONAI.INSURY            0 ti25 Dntr tte:alrd Reiznre              l'J 422 Atr>cx1 23 U,iL; 1=8              r7 375 F41sc Ciainis ::ct
Cl 12^ Plarine                        f1 310.4i;plane                      f7 3651'ersanal lnjoEy -                 orPrvpetty2J JSC3ks1 C3 433 Withdrnwal                                      t7 376(?ui'•,s£n(31 USC
O i3C' WEillcr Act                   11 :15 Ai.T'sane Product                        Pradncl E_i:dtiiity    t7 697 Other                                         28'tiSC; 157                           3729(a))
('I 140 Negatial €e Instnamtmt                LiabiEity                    17 367 Hezttt? Care;                                                                                               ~© 400 Slat:. Rcapportionment
D 150 Recovery of Ov_ paynlent 0 320 Assal:li, l.eb-1 &                             r'1?zf7nac(:l3acal    :
                                                                                                          :                                                     tt z 7`Y' ttttYt :.             C7 :10 ivttin:?st
         IL Faforcelnent nf9   9tent          Slanr:'ef                             personal lnjtiry        ;                                         t7 820 Copyiirtits                        t?430 Banls and Aankit:g
O 151 A:edicare .1.t                  0 330 rec.;al Gr.;ployers'                    PiUdaci Liauilih                                                   D 30 Patent                              © 450 Ce. :r:;erx
O 1=2 Recovc?y nfbcfauhed                     t_'saltility                 O:L8 Asbes[oi Persortal                                                    O    835  Patent   -  Af:breviate£i       C7  460 Dcpo?iatioo
        SaFden3'_•ntfns            ~.0 340 ;vlvine                                   Injury 1'iodvLt                                                             Nelv Drvg Applicalion '`. O 470 Racicetcer Intlues:eed an;l
        (Fxciudes ireteraas)         10 345 MariaePmduc;                             T_iability                                                       O 840 Tradenteit:                                 i:crt;pt Organizatirnls
❑ 153 Rccave?y o:'OvripaYment                 1-i,bi;ity                      PERSt)NAI: PR£dP1:ItTVi                       t.: Fttil                      :V1 'I A.' t f.`.i ttt' 1': .. t"1 480 C:nsn::?er t:rcdit
        or Ve!.ran's C3enefits       0 350 Mn[er Vehicle                   177 '373 Otl..e: E'eaud        i C7 71ii ^:?Ir i.:39{y' Star. I3rLl5        t::i 861 :11:ti (. t; 9511;              13 490 i abteiSai'f ✓
 7 t6051ocktialde:s' Suits           11 355 Moter Velticle                 L"i 37 1 TIi?t€7 nl l.endinb              Act                               ~ 4 7 Jt£?t L.UF?g (923)                 f7 350 SecnEi:;eslCntamoditiesJ
at 190 .):Ite1 L'o:ttract                    Praduct t.iahiiity            r..t =80 qthcr Persor,al       ; Cl 7201.aborlManagelr:cnt                  C3 863 i:iw'C1D1Nh'!k (405(g))
~ 195 Cott:ract Praduct Liabilitv ;0 360 Other Pefsoiial                            Property Danrage                 Ralatio?ts                        Ct 864 5i;1I)': itie XVI                 O 890 uti;er Sutttitory Actiot:s
D 196 hnatciilse                             laJtSry                       O 385 Plupef'q 3n,age            CI 740 Rallw:?y LabOr Act                  L 7 805 RSI (405(g))                     C'J 891 Agrlcitkl:Fa; Acts
                                      0 362 €>ersonni Injury-                       Product Llabifity       37 751 Fsmi3y;.nd INedical                                                          Ll 893 f:iiYtiruililc:it7i) :4tallCrs
                                                                                                                     I.eave Ala                                                                 b 895 Flcedatn oflnfo?malion
                                                  tN 4;t.L€ttt:817:~i        PLt35CiUR t't:l't't'tK);tit::;:07900t1iev:..aborCitigatior,            '::.    .t+€'T3E:RlsR:.'I'.A\:Stti't'S...            Act
~S :i: J La1:d f'.on~tei~,nr~isco            3 aa0 nF;,cr ; i:>ii Rights        Habeas Cal Ilvs;            17 79 t*.• np.cyrc Rctiremult             L S?3 Taxes (t).S. Pln;oii:1'             17 896 Arbitratiai
❑ 1=0t01eclo$Ul'L                          t0 441 lILdIlFL,                0463 Ah^..i1D.Ct.71:ICC                  InLOnlCSecltrityAC.(                         arOefi;ncar,t)               ' II 099AtdniqistEativePlticeduPe
0 230 tter,t Ltasa & EJectment             ;b 442 E:mplu,vment             CI 510 tv':o:ions to Vaeate                                                 0871 I.RS-7lr.id Party                           Actl;tieviesv or Appeal of
17 240';'urPs ta Land                       kl 443 19csing/                         Sentcnee                                                                      26 iiSC 7609                          Age?icy Decision
0 2.45 Twi Yrbduct'..iability                       Aceo:nn:adatiuns       E1 530 t3eueral                                                                                                      7 950 Cmisr,ta:ioludihw        oP-
a 290 All OOsci• Real Property             ;? 445 Amei:: w!t?isahilitic<= 17 :35 Deadl i>cnniiy              =-      t' 3 tti(.I; t i'I~Ys ::. ::< :                                          "         Sfate Staiutes
                                                    Empl.,yEnent                Other:                      Cl 1u2 :`3ai?ra(i.alic,?i P.lij;:ic.oion:
                                            y l 446 Arne4 wlDisabilitics - f,a 540 Ntalidamus & Otlicr f7 46.5 OtLcr in:n,iE78tiotl
                                                       Other                         D 55(t r_;c;i Rights                           Aclions
                                              j] 448 Eclncation                      0 555 Pt7cGn ~'JtldltiOn
           .                                                                        ~ 56C(.1v:! riC.talllet-
                                                                                          t (N:L1itiC.;ls af
                                                                                                                          :
                                          :                                       •       t..411iinemetlt                 '

V. UR1L'aT'•N (1'rcicr tn: "X.. itr rh.rr Hox on7y)
~ 1 Original         :7 2 Reinoved irom                                    rJ 3 Relrar,c(ed fiom                  Q 4 Reinstated or O 5 Ttattsl'erret) rroir:                                                  Q 6 ri7ultidistrlct                                O 8".lultidistrict
    Proceedit•,g             StateCourt                                           AppellateCourt                       Reopened           Ai;othk~rDistrict                                                          Litiga€ion-                                       Liti(;titiun-
                                                                                                                                                                                                                           'rransi'::r                                  Direct 1=ile
                                                     C_it e the IJ S Civil Sta ttt ie under+vhicfi you a re ftlirg ()IrinwrlrAJnri+rNciiuntrt ararritrsunlcaradiven,rq).
                                                        ~,        r             J y
                                                      lr"I i~. S ,[.,. § i JJ2 ~i S,
                                                                                   '~J-
                                                                                    '    ...
 VI.    CAUSI:; ®F AC"f'IE-#N                        FSr;CI r3C.5L1rtL?Itan L7t',]8:35f::                                                                                                                                             -
                                                      Brea 'P7 of aral contrat.;:tirT' l;~t enrici'Iment, breat:h of covenar,t of '• faith                    brea+ h of written contratit
1%f T. RF Qt T STI D IN                              `T (";IY;K iT 'T 1 t;S 1S:1 (:L.eSS.iCTfO Y                                       CI-ILt,i: YT:5 ook,                  l:rs?rt,=ilatttt.
          COMT'LAINT:                                     •-jNT.)I:It Tilil..1.:23, t'.R',Cv.i':                                       .11.112Y t)F.ri1:1Aln:        l't->:     i INo
                                                ,.~                        :.                          _.                                                                                        .,.......                                _.
VT[t, T2ELA'r•I;D C:AuTr(S)
                                                         r•vrr r!!F(lYlCt7nnXj
           T F:1 iN Y                                                                .Itli'SG':                                      ........... ....... .. ......      ..                    t)OCKf_'!' Nt3Ml'sEtt ..
..                                                                     .                                                           . .     .... . . ..
7Ai'F                                                                                      SICiNRTt1R1: OF A'f rOC :'F1' L)F RFCURf)
 0412212020                         r~                                                   /s/ Richard F. k-iCSlleV
 tr(Jt2 tl}'hi(:t; 11SE:OtiLV

     ttF.C'411ri':                      A'wtt7li'N'r                                           aaPPL.Y':NGIFt> . .... ,.. ..            ,..                    JUf.)O€i ...
                                                                                                                                                                        .                                                  1de~G,.IIIDGE                 ......      ....
                  .,: -----         .                  s—._...._._........._....._......                      _........_.._.....—...—_.._.                             ._..,._.»..,~.----...._..._
